Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2021.04.15
                                                                           13:00:47 -05'00'



                  People v. Massamillo, 2020 IL App (3d) 190765



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              JOSEPH A. MASSAMILLO, Defendant-Appellant.



District & No.       Third District
                     No. 3-19-0765



Filed                November 9, 2020



Decision Under       Appeal from the Circuit Court of La Salle County, No. 12-CF-578; the
Review               Hon. Cynthia M. Raccuglia, Judge, presiding.



Judgment             Affirmed.


Counsel on           Jack E. Boehm Jr., of Lake Bluff, for appellant.
Appeal
                     Karen Donnelly, State’s Attorney, of Ottawa (Patrick Delfino, Thomas
                     D. Arado, and Gary F. Gnidovec, of State’s Attorneys Appellate
                     Prosecutor’s Office, of counsel), for the People.



Panel                JUSTICE SCHMIDT delivered the judgment of the court, with
                     opinion.
                     Justice McDade concurred in the judgment and opinion.
                     Justice Wright concurred in part and dissented in part, with opinion.
                                                OPINION

¶1         Defendant, Joseph A. Massamillo, filed a petition for relief from judgment, alleging that
       his 2013 conviction for unlawful possession of cannabis with intent to deliver was void. The
       circuit court found that the conviction was not void and dismissed defendant’s petition as
       untimely. We affirm.

¶2                                           I. BACKGROUND
¶3         The State filed an indictment on December 18, 2012, in which it charged defendant with
       two counts of unlawful possession of cannabis with intent to deliver (720 ILCS 550/5(f) (West
       2012) (Class 1 felony); id. § 5(g) (Class X felony)).
¶4         On June 5, 2013, defendant pled guilty to a newly filed Class 2 felony charge of unlawful
       possession of cannabis with intent to deliver. Id. § 5(e). The court sentenced defendant to a
       term of three years’ imprisonment, to be followed by a two-year term of mandatory supervised
       release. Defendant has not included the report of proceedings from his plea hearing in the
       appellate record.
¶5         On December 15, 2017, defendant filed a petition for relief from judgment pursuant to
       section 2-1401 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401 (West 2016)). In
       his petition, defendant alleged that his conviction had been based upon a traffic stop effectuated
       on Interstate 80 by the State’s Attorney’s Felony Enforcement (SAFE) unit. Citing our supreme
       court’s decision in People v. Ringland, 2017 IL 119484, defendant asserted that the SAFE unit
       was not a valid law enforcement entity and that the stop of his vehicle and his subsequent arrest
       were both unauthorized and illegal. Defendant concluded: “Applying the holding of Ringlnd
       [sic] to The Circuit Court of La Salle County, La Salle County no longer has jurisdiction over
       any of the Defendants that were stopped, arrested and prosecuted by the State’s Attorney of
       La Salle County.” Defendant requested that the court vacate his conviction as void.
¶6         The State filed a response, alleging that defendant’s petition was filed outside of the two-
       year limitations period contemplated by section 2-1401. The State argued that the holding in
       Ringland did not disturb circuit court jurisdiction and that defendant’s conviction was therefore
       not void.
¶7         The circuit court entered an order on January 24, 2018, denying defendant’s petition but
       granting leave to refile. The precise grounds for this order are unknown, as defendant has not
       included in the appellate record any report of proceedings relating to his original petition.
¶8         On June 14, 2018, defendant filed a petition for relief from judgment, raising the same
       claim: that his conviction was void because the unauthorized actions of the SAFE unit deprived
       the circuit court of jurisdiction. The State, now via a special prosecutor, filed a motion to
       dismiss, again asserting untimeliness.
¶9         The court ultimately dismissed defendant’s petition for relief from judgment, finding that
       defendant’s conviction was not void and that his petition was therefore untimely. This appeal
       follows.

¶ 10                                        II. ANALYSIS
¶ 11      On appeal, defendant raises the same arguments as those raised in the circuit court. Namely,
       he argues that because his stop and arrest were unauthorized, the circuit court lacked

                                                   -2-
       jurisdiction over him. He contends that the lack of jurisdiction renders his conviction void and
       that such a claim of voidness is not subject to the two-year limitations period applicable to
       petitions for relief from judgment under section 2-1401.
¶ 12       Section 2-1401 of the Code provides a statutory procedure for seeking vacatur of a final
       judgment that is more than 30 days old. 735 ILCS 5/2-1401 (West 2018); People v. Vincent,
       226 Ill. 2d 1, 7 (2007). A petition for relief from judgment under this section must be filed
       within two years of the judgment being challenged. 735 ILCS 5/2-1401(c) (West 2018). The
       two-year limitations period, however, is inapplicable where the judgment being challenged is
       void. 1 People v. Thompson, 2015 IL 118151, ¶ 29. We review the circuit court’s dismissal of
       a petition for relief from judgment de novo. Vincent, 226 Ill. 2d at 14.
¶ 13       The State does not dispute that the traffic stop and subsequent arrest in this case were
       conducted by the SAFE unit. Nor does the State dispute that the SAFE unit was not authorized
       to take those actions. This court previously held in People v. Ringland, 2015 IL App (3d)
130523, ¶¶ 24, 42, 48, that the creation of a drug interdiction unit by the state’s attorney
       exceeded the scope of section 3-9005(b) of the Counties Code (55 ILCS 5/3-9005(b) (West
       2012)). Our supreme court affirmed that holding, finding that neither section 3-9005 nor the
       common law provided authority for the state’s attorney or his unit to “patrol the highways,
       engage in law enforcement, and conduct drug interdiction.” Ringland, 2017 IL 119484, ¶¶ 21,
       24-25, 33.
¶ 14       This appeal calls on us to consider whether defendant’s unauthorized arrest at the hands of
       the SAFE unit renders his subsequent criminal conviction void. Illinois law recognizes two
       types of void judgments. Thompson, 2015 IL 118151, ¶¶ 31-32. First, a judgment is void where
       “the court that entered the final judgment lacked personal or subject matter jurisdiction.” Id.
       ¶ 31. Second, a judgment is void where it is based upon a facially unconstitutional statute,
       which is void ab initio. 2 Id. ¶ 32.
¶ 15       This case presents no issue relating to the circuit court’s subject matter jurisdiction. Article
       VI, section 9, of the Illinois Constitution provides that “Circuit Courts shall have original
       jurisdiction of all justiciable matters.” Ill. Const. 1970, art. VI, § 9. “With the exception of the
       circuit court’s power to review administrative action, which is conferred by statute, a circuit
       court’s subject matter jurisdiction is conferred entirely by our state constitution.” Belleville
       Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334 (2002). There can be no
       doubt that defendant’s prosecution for unlawful possession of cannabis with intent to deliver
       was a justiciable matter. See id. at 335; see generally People v. Glowacki, 404 Ill. App. 3d 169,



           1
              Periods in which a petitioner suffers from legal disability or duress, or during which the grounds
       for relief are fraudulently concealed from a petitioner, are also excluded in the calculation of the two-
       year period under section 2-1401. 735 ILCS 5/2-1401(c) (West 2018). Defendant does not argue that
       either of those exceptions apply to his case.
            2
              The void ab initio doctrine is inapplicable to the present case. Under that doctrine, a statute that
       has been found facially unconstitutional is deemed void ab initio, or void from the beginning. People
       v. Holmes, 2017 IL 120407, ¶ 12. The unconstitutional law “ ‘confers no right, imposes no duty and
       affords no protection. It is *** as though no such law had ever been passed.’ ” People v. Gersch, 135
Ill. 2d 384, 399 (1990) (quoting People v. Schraeberg, 347 Ill. 392, 394 (1932)). No statute relevant to
       this case has been found or is argued to be facially unconstitutional.

                                                       -3-
       172 (2010) (“Under this rule, most void judgments occur when the trial court lacks personal
       jurisdiction; failures of subject matter jurisdiction are unusual.”).
¶ 16       Accordingly, defendant argues only that the circuit court lacked personal jurisdiction over
       him. More specifically, he claims: “Defendant’s stop by a SAFE unit investigator was
       unlawful; therefore, personal jurisdiction was never acquired over Defendant. Defendant’s
       court appearances and conduct thereafter, including his guilty plea, were done without proper
       personal jurisdiction over Defendant ***.” Similarly, in his reply brief, defendant repeatedly
       asserts that personal jurisdiction was lacking because he “was never properly brought before
       the court” and never voluntarily submitted to the court’s jurisdiction.
¶ 17       Defendant, like the dissent, fails to provide citation to any authority that supports his
       assertions. This failure likely stems from the fact that his assertions are incorrect. Our supreme
       court declared in 1970:
                “The general rule is that if a defendant is physically present before the court on an
                accusatory pleading, either because held in custody after arrest or because he has
                appeared in person after giving bail, the invalidity of the original arrest is immaterial,
                even though seasonably raised, as far as the jurisdiction of the court to proceed with
                the case is concerned. [Citations.] Due process of law is satisfied when one present in
                court is convicted of crime after having been fairly apprised of the charges against him
                and after a fair trial in accordance with constitutional procedural safeguards.
                Accordingly it is held that the power of a court to try a person for crime is not impaired
                by the fact that he has been brought within the court’s jurisdiction by reason of a
                forcible abduction.” People v. Bliss, 44 Ill. 2d 363, 369 (1970).
       Even 50 years ago, that particular statement of the law was not new or novel. See People v.
       Rose, 22 Ill. 2d 185, 186 (1961) (“We find it unnecessary to consider the defendant’s
       contention that she was illegally arrested for it is settled that illegal arrest, in itself, in no way
       affects a judgment of conviction [citation].”).
¶ 18       It is well settled that “a defendant’s appearance before the trial court on a criminal charge
       ordinarily confers personal jurisdiction over the defendant.” People v. Johnson, 2015 IL App
       (2d) 140388, ¶ 7; see also, e.g., People v. Speed, 318 Ill. App. 3d 910, 915 (2001); United
       States v. McLaughlin, 949 F.3d 780, 781 (2d Cir. 2019) (per curiam) (“When a District Court
       has subject matter jurisdiction over the criminal offenses charged, it has personal jurisdiction
       over the individuals charged in the indictment and present before the court to answer those
       charges.”). In the instant case, there is no dispute that defendant was properly charged and
       appeared before the circuit court. While defendant claims that he was not “properly brought
       before the court,” Bliss makes clear that the concept of personal jurisdiction is subject to no
       such caveats.
¶ 19       Defendant also argues that his case is distinguishable from the more common situation in
       which arrests are deemed illegal for lack of probable cause “because [defendant’s] arrest was
       invalid from its inception due to the lack of authority of the officer to make the arrest.” In
       essence, he argues that the instant arrest was even more illegal than a mere violation of the
       fourth amendment.
¶ 20       Again, defendant has cited no authority in support of the notion of tiers of illegality, or that
       one illegal arrest may be merely illegal while another is “invalid from its inception.” In fact,
       the rule that an illegal arrest is not a jurisdictional issue has been applied in circumstances far
       more egregious than those seen here. In Frisbie v. Collins, 342 U.S. 519, 520 (1952), for

                                                     -4-
       instance, the defendant was forcibly seized from his home in Chicago by Michigan officers,
       who subsequently transported him to Michigan. The United States Supreme Court, while
       allowing that the Michigan officers might be subject to criminal penalties under the Federal
       Kidnaping Act, nevertheless concluded that jurisdiction over the defendant by the Michigan
       courts was sound:
                   “This Court has never departed from the rule announced in Ker v. Illinois, 119 U.S.
436, 444 [(1886)], that the power of a court to try a person for crime is not impaired by
               the fact that he had been brought within the court’s jurisdiction by reason of a ‘forcible
               abduction.’ No persuasive reasons are now presented to justify overruling this line of
               cases. They rest on the sound basis that due process of law is satisfied when one present
               in court is convicted of crime after having been fairly apprized of the charges against
               him and after a fair trial in accordance with constitutional procedural safeguards. There
               is nothing in the Constitution that requires a court to permit a guilty person rightfully
               convicted to escape justice because he was brought to trial against his will.” Id. at 522.
¶ 21       Defendant here was illegally arrested by a unit that had no statutory or common law
       authority to take such an action. Ringland, 2017 IL 119484, ¶¶ 21, 33. That illegal arrest,
       however, had no impact on the circuit court’s jurisdiction. See Bliss, 44 Ill. 2d at 369. The
       court had subject matter jurisdiction derived from the Illinois Constitution and personal
       jurisdiction because defendant appeared in court to answer charges. Moreover, defendant’s
       conviction was not based upon a facially unconstitutional statute. In short, defendant’s
       conviction is not void.
¶ 22       Accordingly, any attack on that conviction raised in a petition for relief from judgment is
       subject to the two-year limitations period of section 2-1401. 735 ILCS 5/2-1401(c) (West
       2018). Because defendant filed his petition more than five years after his conviction, and the
       State raised the issue of timeliness in a motion to dismiss, the circuit court properly dismissed
       defendant’s petition as untimely.

¶ 23                                     III. CONCLUSION
¶ 24      For the foregoing reasons, we affirm the judgment of the circuit court of La Salle County.

¶ 25      Affirmed.

¶ 26       JUSTICE WRIGHT, concurring in part and dissenting in part:
¶ 27       I respectfully concur in part and dissent in part. First, based on the argument advanced by
       defendant, I agree with the majority’s view that defendant’s section 2-1401 petition was
       untimely. However, I note that this court has not been asked to consider whether due diligence
       resulted in a timely filed petition following the holding in People v. Ringland, 2017 IL 119484.
¶ 28       Similarly, I agree with the majority’s observation that this court is bound by existing
       precedent. The existing precedent makes it clear that the SAFE unit was unlawfully operating
       as a drug interdiction unit. Ironically, the SAFE unit has been unanimously denounced as an
       unlawful law enforcement operation by two levels of judicial review. See id. ¶¶ 2, 33.




                                                   -5-
¶ 29       For purposes of this separate offering, I turn to precedent from our supreme court
       concerning void convictions. 3 Recently, in In re N.G., 2018 IL 121939, our supreme court
       relied on the authority represented by the decisions in Montgomery v. Louisiana, 577 U.S. ___,
       136 S. Ct. 718 (2016), and Class v. United States, 583 U.S. ___, 138 S. Ct. 798 (2018). In so
       doing, our supreme court stated as follows:
                    “The United States Supreme Court has identified two basic paths for analyzing the
               consequences of a constitutionally deficient criminal conviction. Which path a court
               must follow depends, in the first instance, on the reason the conviction is
               unconstitutional. Where the conviction is found to have resulted from constitutionally
               deficient procedures, that determination does not negate the possibility that the
               defendant is actually culpable for the underlying offense and could have been convicted
               of that offense had the constitutionally mandated standards been followed.” (Emphasis
               in original.) In re N.G., 2018 IL 121939, ¶ 34.
¶ 30       This appeal falls onto the first path. In other words, our court must determine the severity
       of the consequences stemming from the state’s attorney’s unlawful operation of the SAFE unit,
       beyond the boundaries of his authority rooted in our state constitution. The trial court
       determined that no negative consequences should be imposed due to the prosecutor’s unlawful
       operations. Respectfully, I conclude that the egregious prosecutorial abuse of power warrants
       a serious consequence, specifically, defendant’s conviction should be treated as void in spite
       of his guilty plea. Even if the outcome of this appeal is severely limited to the unique facts of
       record, I would hold that this conviction cannot be salvaged.
¶ 31       First, this felony arrest, culminating in a conviction, cannot be justified, in hindsight, as
       based on a constitutional traffic stop qualifying as a citizen’s arrest. This is not a citizen’s arrest
       due to the use of a trained canine, which is a tool that is not available to private citizens. See
       People v. Lahr, 147 Ill. 2d 379, 382-83 (1992). Moreover, to my knowledge, the case law does
       not create a good faith exception for a private citizen acting as an agent for an unlawful drug
       interdiction unit, no matter how successful those operations may have been.
¶ 32       Further, defendant’s traffic stop was not an isolated mistake but a part of a pattern of
       prosecutorial misuse of authority. For example, in People ex rel. Donnelly v. City of Spring
       Valley, 2020 IL App (3d) 180202-U, ¶¶ 6-7, the SAFE unit seized nearly $1 million from
       travelers on Interstate 80 between 2011 and 2015. These monies, tracing back to illegal
       operations by the state’s attorney’s office, were then lawfully distributed, according to statute,
       between the SAFE unit, other agencies, and local municipalities. See Guava LLC v. Comcast
       Cable Communications, LLC, 2014 IL App (5th) 130091, ¶ 14 n.1 (a reviewing court may take
       judicial notice of unpublished orders, not as proof of the findings of fact contained therein, but
       to provide context to the allegations levied in the instant appeal); Aurora Loan Services, LLC
       v. Kmiecik, 2013 IL App (1st) 121700, ¶ 37 (providing that a reviewing court may take judicial
       notice of a written decision that is part of the record of another court because those decisions
       contain readily verifiable facts). Moreover, the City of Spring Valley, alone, deposited more
       than $500,000 into its drug asset forfeiture fund, and this amount was traced back to the SAFE
       unit. Later, approximately $100,000 was transferred from that fund to the City of La Salle.


           3
            The case law regarding void convictions is distinguishable from case law abolishing the void
       sentence rule.

                                                      -6-
       Similarly, an equal amount was transferred from that fund to the City of Ottawa. Donnelly,
       2020 IL App (3d) 180202-U, ¶ 7.
¶ 33        In this particular case, the court ordered defendant to pay $30,000 instanter, as fines and
       fees, after approving a negotiated plea agreement crafted by the state’s attorney. This sum was
       eventually lawfully distributed, according to statute, to several local government entities. In
       my view, this process created unjust financial enrichment of various government entities,
       resulting from the prosecutor’s wrongdoing. Public policy supports a significant consequence
       that will deter other prosecutors from forming their own SAFE unit. Without a negative
       consequence, such as a void conviction, other agencies may decide that an unlawful drug
       interdiction is worth the risk because, if defendant’s conviction is affirmed, then the $30,000
       distributed from defendant’s payment of court-ordered fines and fees will remain in the hands
       of government agencies.
¶ 34        Respectfully, the end does not justify the means, no matter how successful this drug
       interdiction unit may have been. Therefore, I would remand the matter with directions for the
       trial court to enter an order vacating defendant’s conviction as void and requiring the current
       state’s attorney to locate and refund all monies, with the exception of the bond fee the circuit
       clerk is entitled to keep. See 725 ILCS 5/110-7(f) (West 2018).
¶ 35        For these reasons, I respectfully concur in part and dissent in part.




                                                  -7-